
	
		I
		112th CONGRESS
		1st Session
		H. R. 344
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Reserve Act to remove the power of
		  Federal reserve banks to buy and sell municipal securities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fiscal Responsibility Effective Enforcement Act of
			 2011 or the FREE Act of
			 2011.
		2.Removal of power
			 to buy and sell municipal securities
			(a)In
			 generalSection 14(b)(1) of
			 the Federal Reserve Act is amended by striking and bills, notes, revenue
			 bonds, and warrants with a maturity from date of purchase of not exceeding six
			 months, issued in anticipation of the collection of taxes or in anticipation of
			 the receipt of assured revenues by any State, county, district, political
			 subdivision, or municipality in the continental United States, including
			 irrigation, drainage and reclamation districts,.
			(b)Transition
			 ruleNotwithstanding the
			 amendment made by subsection (a), a Federal reserve bank shall have the power
			 to sell any bills, notes, revenue bonds, or warrants described in the language
			 struck by such amendment, if such bills, notes, revenue bonds, or warrants are
			 held by the Federal reserve bank on the date of the enactment of this
			 Act.
			
